Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7th, 2002 has been entered.
   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11 – 14, and 16 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the instant specification states that the beverage powder comprises porous particles and partially aggregated proteins, the porous particles having an amorphous continuous phase [pg 2, lines 7 – 9].  It is uncertain if the amorphous continuous phase in claim 9 is the same as the porous particles or if the porous particles comprise something other than the amorphous continuous phase.
In addition, the basis of percentages for the sucrose of the amorphous continuous phase and the lactose of the porous particles is unclear.  For the purposes of this office action, he basis will be understood to be wt%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11, 13, and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (EP-1198992-A1; cited on the IDS filed December 6, 2019) in view of Fries (WO-2016102315-A1), with evidence from Milk Facts (“Milk Facts”).
Regarding claims 9, 13, and 19, Maier teaches a creamer solution with skimmed milk, lactose, and fat [0051].  A coffee solution comprising a natural (e.g., sucrose and lactose) or artificial sweetener can then be added [0035], [0053].  At this point, the pH is adjusted to 5.5 – 6.5 [0055].  Next, Maier teaches heat treating the solution from 90°C - 120°C for 1 – 500 sec as a protein flocculation step [0056].  This is followed by homogenization at 10 – 30 MPa (100 – 300 bar) [0058].  Finally, the mix undergoes gas injection using nitrogen before being spray dried [0059] – [0062].
Maier does not teach the order of steps of the claims, the amount of sucrose, lactose, and protein used, forming porous particles having an amorphous continuous phase, keeping the mixture comprising dissolved gas under pressure before spray drying or the addition of a non-dairy protein selected from the group consisting of egg, rice, almond, wheat, and combinations thereof.
While Maier does not teach the same order of steps as the claims (in the prior art, the sweetener and filler are added before the pH is adjusted), the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  As there is no evidence that adding sugar before or after adjusting the pH will cause significant changes in the final product, the order of steps presented by Maier is obvious.  See MPEP 2144.04 IV C.
Regarding the protein in step a), Maier teaches the use of milk, which contains the proteins casein and whey.  
Maier teaches overlapping pH ranges [0055], [0056].  Therefore, the pH range of the claim is prima facie obvious over Maier.
Maier does not teach the amount of sucrose in the composition being 50 – 70 wt% and lactose being 10 – 30 wt%.  However, Maier does teach adjusting the concentration of sweeteners, including sucrose and lactose, to obtain the desired sweetness.  Therefore, it would have been obvious to adjust the amount of sucrose and lactose in the composition of Maier to meet the sweetness desired.
Regarding the protein content, Maier teaches whole milk with 30 wt% added dry matter [0064].  Milk Facts states that milk is 3.3 wt% protein. An increase in 30 wt% of the milk solution would make the protein 2.5 wt%.  After adding 0.6 wt% stabilizers and diluting the 30.6 wt% dry matter to 16 wt%, the protein concentration is 1.3 wt%.  The solution is then evaporated to a dry matter concentration of 60 wt% [0052].  This, combined with the 0.3 wt% addition of coffee aroma creates a protein concentration of 5.3 wt%.  Addition of coffee liquor with a dry matter content of 45 wt% in a ratio of coffee-to-milk = 30 wt% means a protein content of 4.1 wt%.  45 wt% dry matter in the coffee component and 60 wt% dry matter in the concentrated milk component in a ration of 3:10 gives a dry matter content of 56.5 wt%.  When dried, the resulting powder will be 6.8 wt% protein. (4.1 wt% protein/(56.5 wt% + 4.1 wt%))  This falls within the claimed range.
Maier does not specifically state that their process provides porous particles having an amorphous continuous phase.  However, Maier teaches spray drying the particles with gas injection.  The instant specification says that the porous particles in the invention are preferably created using spray drying with gas injection [pg 8, lines 5 – 6].  
The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  Therefore, without evidence to the contrary, the particles formed by the spray drying of Maier are considered to have an amorphous continuous phase as claimed.
Maier does not explicitly teach holding the mixture comprising a gas and the protein/sugar mixture under high pressure until spray dried.  However, Maier teaches injecting the gas into the protein/sugar and homogenizing it before spray drying.  Adding of the gas would increase the pressure while homogenization would not alter the pressure.  It would have been obvious to a person having ordinary skill in the art to maintain the pressure of the gas mixture as the procedure of Maier can be considered to teach the holding of the contents under high pressure before spray drying.
Maier does not teach the use of non-dairy proteins.  Fries teaches the creation of a creamer [pg 3, lines 8 – 11].  The creamer comprises an aqueous phase that comprises either dairy proteins, plant proteins, or a mixture of the two [pg 3, line 27 – 29].  Examples of plant proteins used in the aqueous phase are rice protein and almond protein [pg 8, lines 28 – 30].  Fries teaches that rice and almond proteins can be used in conjunction with or in replacement of diary proteins, showing that rice and almond proteins must have the same function in both the inventions of Maier and Fries.
The courts have determined "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Therefore, it would be obvious for a person having ordinary skill in the art to combine the proteins of Fries with those of Maier to create a creamer.
Regarding claim 11, Maier teaches the creation of a beverage powder as above. The claimed pH and temperature ranges fall within the ranges disclosed by Maier. The amount of time used for the heat treatment in Maier, 1 — 500 seconds, overlaps with the range of 3 — 8 minutes (180 — 640 seconds) in the claim.  Therefore, the claimed range is obvious over the prior art. 
Regarding claims 16 – 18, Maier teaches the creation of a beverage powder made of porous particles having an amorphous continuous phase, but does not teach the particle size and soluble protein content, nor the porosity or dispersal of protein aggregates.
The process of Maier creates a beverage powder using similar steps and materials as that of claim 9 including adjusting the pH and temperature of a protein solution for a period of time, mixing it with sweeteners under high pressure, and mixing with nitrogen before spray drying.  Therefore, the product of that process would reasonably be expected to have significantly similar attributes.  The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  Therefore, without evidence to the contrary, the particles formed by the spray drying of Maier are expected to have the same traits as those in the claims.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maier and Fries, as applied to claim 9 above, with evidence from Milk Facts.
Regarding claim 12, Maier and Fries teach a process for manufacturing a beverage powder. Maier teaches a final Ca2+ concentration of 3 – 5 mM (Ca2+ is a divalent cation) [0055].
Maier teaches the use of skimmed milk [0051].  Milk Facts teaches milk being made of 3.3% protein [pg 2, Paragraph 1].  The casein is held in micelles [pg 3, Paragraph 2].  The ratio of casein to whey is 82:18 [pg 2, Paragraph 2].  Therefore, skimmed milk meets the requirements of the claim.
Maier teaches adjusting the pH of the mixture to between 5.5 and 6.5 [0055], overlapping the claimed range of 6.1 – 6.2.  Maier also teaches a heat treatment step using 90°C - 120°C for 1 – 500 seconds while the claim calls for one in the range of 85°C - 100°C for 60 – 180 seconds.  It would be prima facie obvious to use the values of Maier as they overlap with those of the claim.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maier and Fries, as applied to claim 9 above, in view of Park (“The effect of acidification of liquid whey protein concentrate on the flavor of spray-dried powder”).
Regarding claim 14, Maier and Fries teach a process for manufacturing a beverage powder but do not teach changing the pH to 6.5 – 7.0 after step d) and before step g).  Park teaches flavor and volatile compound variations in spray dried whey protein concentrate (WPC) depending on the pH of the mixture to be spray dried.  In particular, Park teaches spray drying liquid WPC at pH 5.5 and 3.5 has significant effects on the flavor of the subsequent powder compared with the control (pH 6.5) [pg 4046, “Sensory and Volatile Compound Analysis”].  While Park does not teach the spray drying of the instant invention, which contains more than just whey protein, it would have been obvious to a person having ordinary skill in the art to try spray drying mixtures of different pH’s so as to obtain the desired flavor qualities.

Response to Arguments
Applicant’s arguments, filed June 7th, 2022, have been fully considered.
Claims 9, 13, and 14 have been amended to overcome the rejection under 35 U.S.C. 112(b) and the rejections have been withdrawn.  However, a new ground of rejection of claim 9 has been made.
Applicant’s arguments, with respect to the rejection of claims 9, 11, 12, 14, and 16 - 19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection of claims 9, 11, 12 , 14, and 16 – 19 is made in view of Fries.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799